                                   1

                                   2                                 UNITED STATES DISTRICT COURT

                                   3                             NORTHERN DISTRICT OF CALIFORNIA

                                   4                                         SAN JOSE DIVISION

                                   5

                                   6     RICHARD A. WILLIAMSON,                             Case No. 15-cv-00966-BLF
                                   7                    Plaintiff,
                                                                                            OMNIBUS ORDER RE SEALING
                                   8             v.                                         REQUESTS
                                   9     GOOGLE LLC,                                        [Re: ECF 296, 300, 304, 307, 317, 320]
                                  10                    Defendant.

                                  11

                                  12          Before the Court are the parties’ respective administrative motions to file under seal
Northern District of California
 United States District Court




                                  13   portions of Plaintiff’s motion for summary judgment and exhibits, the parties’ opposition briefs

                                  14   and exhibits, and the parties’ reply briefs and exhibits. ECF 296, 300, 304, 307, 317, 320. For the

                                  15   reasons stated below, Defendant’s motions are GRANTED; and Plaintiff’s motions are

                                  16   GRANTED IN PART and DENIED IN PART.

                                  17     I.   LEGAL STANDARD
                                  18          “Historically, courts have recognized a ‘general right to inspect and copy public records

                                  19   and documents, including judicial records and documents.’” Kamakana v. City & Cty. Of

                                  20   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435

                                  21   U.S. 589, 597 & n. 7 (1978)). Accordingly, when considering a sealing request, “a ‘strong

                                  22   presumption in favor of access’ is the starting point.” Id. (quoting Foltz v. State Farm Mut. Auto.

                                  23   Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). Parties seeking to seal judicial records relating to

                                  24   motions that are “more than tangentially related to the underlying cause of action” bear the burden

                                  25   of overcoming the presumption with “compelling reasons” that outweigh the general history of

                                  26   access and the public policies favoring disclosure. Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d

                                  27   1092, 1099 (9th Cir. 2016); Kamakana, 447 F.3d at 1178–79.

                                  28          However, “while protecting the public’s interest in access to the courts, we must remain
                                   1   mindful of the parties’ right to access those same courts upon terms which will not unduly harm

                                   2   their competitive interest.” Apple Inc. v. Samsung Elecs. Co., Ltd., 727 F.3d 1214, 1228–29 (Fed.

                                   3   Cir. 2013). Records attached to motions that are “not related, or only tangentially related, to the

                                   4   merits of a case” therefore are not subject to the strong presumption of access. Ctr. for Auto

                                   5   Safety, 809 F.3d at 1099; see also Kamakana, 447 F.3d at 1179 (“[T]he public has less of a need

                                   6   for access to court records attached only to non-dispositive motions because those documents are

                                   7   often unrelated, or only tangentially related, to the underlying cause of action.”). Parties moving

                                   8   to seal the documents attached to such motions must meet the lower “good cause” standard of

                                   9   Rule 26(c). Kamakana, 447 F.3d at 1179 (internal quotations and citations omitted). This

                                  10   standard requires a “particularized showing,” id., that “specific prejudice or harm will result” if the

                                  11   information is disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206,

                                  12   1210–11 (9th Cir. 2002); see Fed. R. Civ. P. 26(c). “Broad allegations of harm, unsubstantiated by
Northern District of California
 United States District Court




                                  13   specific examples of articulated reasoning” will not suffice. Beckman Indus., Inc. v. Int’l Ins. Co.,

                                  14   966 F.2d 470, 476 (9th Cir. 1992). A protective order sealing the documents during discovery

                                  15   may reflect the court’s previous determination that good cause exists to keep the documents

                                  16   sealed, see Kamakana, 447 F.3d at 1179–80, but a blanket protective order that allows the parties

                                  17   to designate confidential documents does not provide sufficient judicial scrutiny to determine

                                  18   whether each particular document should remain sealed. See Civ. L.R. 79-5(d)(1)(A) (“Reference

                                  19   to a stipulation or protective order that allows a party to designate certain documents as

                                  20   confidential is not sufficient to establish that a document, or portions thereof, are sealable.”).

                                  21          In addition to making particularized showings of good cause, parties moving to seal

                                  22   documents must comply with the procedures established by Civ. L.R. 79-5. Pursuant to Civ. L.R.

                                  23   79-5(b), a sealing order is appropriate only upon a request that establishes the document is

                                  24   “sealable,” or “privileged or protectable as a trade secret or otherwise entitled to protection under

                                  25   the law.” “The request must be narrowly tailored to seek sealing only of sealable material, and

                                  26   must conform with Civil L.R. 79-5(d).” Civ. L.R. 79-5(b). In part, Civ. L.R. 79-5(d) requires the

                                  27   submitting party to attach a “proposed order that is narrowly tailored to seal only the sealable

                                  28   material” which “lists in table format each document or portion thereof that is sought to be
                                                                                          2
                                   1   sealed,” Civ. L.R. 79-5(d)(1)(b), and an “unredacted version of the document” that indicates “by

                                   2   highlighting or other clear method, the portions of the document that have been omitted from the

                                   3   redacted version.” Civ. L.R. 79-5(d)(1)(d). “Within 4 days of the filing of the Administrative

                                   4   Motion to File Under Seal, the Designating Party must file a declaration as required by subsection

                                   5   79-5(d)(1)(A) establishing that all of the designated material is sealable.” Civ. L.R. 79-5(e)(1).

                                   6       II.   DISCUSSION
                                   7             The Court has reviewed the parties’ sealing motions and the declarations of the designating

                                   8   parties submitted in support thereof. The Court finds that the parties have articulated compelling

                                   9   reasons to seal certain portions of the submitted documents. The proposed redactions are

                                  10   generally narrowly tailored. The Court’s rulings on the sealing requests are set forth in the tables

                                  11   below.

                                  12             A.    ECF 296 and ECF 300 (Plaintiff’s Motion as to Plaintiff’s MSJ and Exhibits)
Northern District of California
 United States District Court




                                  13       ECF        Document to be Sealed:           Result                     Reasoning
                                           No.
                                  14       296-4 Plaintiff’s Motion for           GRANTED as to            The proposed redacted portions
                                  15             Summary Judgment                 proposed redacted        contain highly confidential
                                                                                  portions submitted by    information relating to the
                                  16                                              Google, the              design and operation of
                                                                                  designating party (ECF   Google’s ad display architecture
                                  17                                              303-1).                  and infrastructure. Mehta Decl.
                                                                                                           ¶ 6, ECF 303. Disclosure of
                                  18                                                                       such information would provide
                                  19                                                                       an unfair business advantage to
                                                                                                           competitors. Id. ¶¶ 4, 6.
                                  20
                                                                                  DENIED as to             The remainder is denied because
                                  21                                              remainder.               Google, the designating party,
                                                                                                           does not represent that the
                                  22
                                                                                                           remaining portions should be
                                  23                                                                       sealed. Mehta Decl. ¶ 6.
                                       300-31 Excerpts from Report of             GRANTED as to            The proposed redacted portions
                                  24          Plaintiff’s Expert, Dr. Kevin       proposed redacted        contain highly confidential
                                  25          C. Almeroth                         portions submitted by    information relating to the
                                                                                  Google, the              design and operation of
                                  26                                              designating party (ECF   Google’s ad display architecture
                                                                                  303-2).                  and infrastructure. Mehta Decl.
                                  27

                                  28   1
                                           This document has replaced ECF 296-5. See Plaintiff’s Motion at ECF 300.
                                                                                       3
                                   1       ECF      Document to be Sealed:             Result                      Reasoning
                                           No.
                                   2                                                                     ¶ 7, ECF 303. Disclosure of
                                   3                                                                     such information would provide
                                                                                                         an unfair business advantage to
                                   4                                                                     competitors. Id. ¶¶ 4, 7.

                                   5                                            DENIED as to             The remainder is denied because
                                                                                remainder.               Google, the designating party,
                                   6                                                                     does not represent that the
                                   7                                                                     remaining portions should be
                                                                                                         sealed. Mehta Decl. ¶ 7.
                                   8   300-42 Appendix F to the Report of       GRANTED as to            The proposed redacted portions
                                   9          Plaintiff’s Expert,               proposed redacted        contain highly confidential
                                              Dr. Kevin C. Almeroth             portions submitted by    information relating to the
                                  10                                            Google, the              design and operation of
                                                                                designating party (ECF   Google’s ad display architecture
                                  11                                            303-3).                  and infrastructure. Mehta Decl.
                                                                                                         ¶ 8, ECF 303. Disclosure of
                                  12
Northern District of California




                                                                                                         such information would provide
 United States District Court




                                  13                                                                     an unfair business advantage to
                                                                                                         competitors. Id. ¶¶ 4, 8.
                                  14
                                                                                DENIED as to             The remainder is denied because
                                  15                                            remainder.               Google, the designating party,
                                                                                                         does not represent that the
                                  16
                                                                                                         remaining portions should be
                                  17                                                                     sealed. Mehta Decl. ¶ 8.
                                       300-53 Appendix G to the Report of       GRANTED as to            The proposed redacted portions
                                  18
                                              Plaintiff’s Expert,               proposed redacted        contain highly confidential
                                  19          Dr. Kevin C. Almeroth             portions submitted by    information relating to the
                                                                                Google, the              design and operation of
                                  20                                            designating party (ECF   Google’s ad display architecture
                                                                                303-4).                  and infrastructure. Mehta Decl.
                                  21                                                                     ¶ 9, ECF 303. Disclosure of
                                                                                                         such information would provide
                                  22
                                                                                                         an unfair business advantage to
                                  23                                                                     competitors. Id. ¶¶ 4, 9.

                                  24                                            DENIED as to             The remainder is denied because
                                                                                remainder.               Google, the designating party,
                                  25                                                                     does not represent that the
                                                                                                         remaining portions should be
                                  26
                                  27

                                  28
                                       2
                                           This document has replaced ECF 296-6. See Plaintiff’s Motion at ECF 300.
                                       3
                                           This document has replaced ECF 296-7. See Plaintiff’s Motion at ECF 300.
                                                                                       4
                                   1       ECF      Document to be Sealed:             Result                      Reasoning
                                           No.
                                   2                                                                     sealed. Mehta Decl. ¶ 9.
                                   3            4
                                       300-6 Excerpts from Rebuttal             GRANTED as to            The proposed redacted portions
                                             Report of Plaintiff’s Expert,      proposed redacted        contain highly confidential
                                   4         Dr. Kevin C. Almeroth,             portions submitted by    information relating to the
                                   5         Concerning Validity of U.S.        Google, the              design and operation of
                                             Patent Nos. 6,014,698 and          designating party (ECF   Google’s ad display architecture
                                   6         6,286,045                          303-5).                  and infrastructure. Mehta Decl.
                                                                                                         ¶ 10, ECF 303. Disclosure of
                                   7                                                                     such information would provide
                                                                                                         an unfair business advantage to
                                   8                                                                     competitors. Id. ¶¶ 4, 10.
                                   9
                                                                                DENIED as to             The remainder is denied because
                                  10                                            remainder.               Google, the designating party,
                                                                                                         does not represent that the
                                  11                                                                     remaining portions should be
                                                                                                         sealed. Mehta Decl. ¶ 10.
                                  12
Northern District of California
 United States District Court




                                           296-9 Ex. 2 to the Rebuttal Report   DENIED.                  Google, the designating party,
                                  13             of Plaintiff’s Expert,                                  states that it does not seek to
                                                 Dr. Kevin C. Almeroth,                                  seal this document. Mehta Decl.
                                  14             Concerning Validity of U.S.                             ¶ 11.
                                  15             Patent Nos. 6,014,698 and
                                                 6,286,045
                                  16       296- Excerpts from the Rebuttal      GRANTED as to            The proposed redacted portions
                                  17        10 Expert Report of Michael J.      proposed redacted        contain highly confidential
                                                Freedman                        portions submitted by    information relating to the
                                  18                                            Google, the              design and operation of
                                                                                designating party (ECF   Google’s ad display architecture
                                  19                                            303-6).                  and infrastructure. Mehta Decl.
                                                                                                         ¶ 12, ECF 303. Disclosure of
                                  20                                                                     such information would provide
                                  21                                                                     an unfair business advantage to
                                                                                                         competitors. Id. ¶¶ 4, 12.
                                  22
                                                                                DENIED as to             The remainder is denied because
                                  23                                            remainder.               Google, the designating party,
                                                                                                         does not represent that the
                                  24
                                                                                                         remaining portions should be
                                  25                                                                     sealed. Mehta Decl. ¶ 12.
                                           296- Excerpts from the Deposition GRANTED as to               The proposed redacted portions
                                  26
                                            11 of Michael Freedman           proposed redacted           contain highly confidential
                                  27

                                  28   4
                                           This document has replaced ECF 296-8. See Plaintiff’s Motion at ECF 300.
                                                                                       5
                                   1   ECF     Document to be Sealed:            Result                     Reasoning
                                       No.
                                   2                                     portions submitted by    information relating to the
                                   3                                     Google, the              design and operation of
                                                                         designating party (ECF   Google’s ad display architecture
                                   4                                     303-7).                  and infrastructure. Mehta Decl.
                                                                                                  ¶ 13, ECF 303. Disclosure of
                                   5                                                              such information would provide
                                                                                                  an unfair business advantage to
                                   6                                                              competitors. Id. ¶¶ 4, 13.
                                   7
                                                                         DENIED as to             The remainder is denied because
                                   8                                     remainder.               Google, the designating party,
                                                                                                  does not represent that the
                                   9                                                              remaining portions should be
                                                                                                  sealed. Mehta Decl. ¶ 13.
                                  10
                                       296- Excerpts from the Deposition GRANTED as to            The proposed redacted portions
                                  11    12 of David Christian            proposed redacted        contain highly confidential
                                                                         portions submitted by    information relating to the
                                  12
Northern District of California




                                                                         Google, the              design and operation of
 United States District Court




                                  13                                     designating party (ECF   Google’s ad display architecture
                                                                         303-8).                  and infrastructure. Mehta Decl.
                                  14                                                              ¶ 14, ECF 303. Disclosure of
                                                                                                  such information would provide
                                  15                                                              an unfair business advantage to
                                                                                                  competitors. Id. ¶¶ 4, 14.
                                  16

                                  17                                     DENIED as to             The remainder is denied because
                                                                         remainder.               Google, the designating party,
                                  18                                                              does not represent that the
                                                                                                  remaining portions should be
                                  19                                                              sealed. Mehta Decl. ¶ 14.
                                  20   296- Excerpts from the Deposition GRANTED as to            The proposed redacted portions
                                        13 of Nathan Lucash              proposed redacted        contain highly confidential
                                  21                                     portions submitted by    information relating to the
                                                                         Google, the              design and operation of
                                  22
                                                                         designating party (ECF   Google’s ad display architecture
                                  23                                     303-9).                  and infrastructure. Mehta Decl.
                                                                                                  ¶ 15, ECF 303. Disclosure of
                                  24                                                              such information would provide
                                                                                                  an unfair business advantage to
                                  25                                                              competitors. Id. ¶¶ 4, 15.
                                  26
                                                                         DENIED as to             The remainder is denied because
                                  27                                     remainder.               Google, the designating party,
                                                                                                  does not represent that the
                                  28                                                              remaining portions should be
                                                                                 6
                                   1   ECF     Document to be Sealed:            Result                      Reasoning
                                       No.
                                   2                                                               sealed. Mehta Decl. ¶ 15.
                                   3   296- Excerpts from the Deposition GRANTED as to             The proposed redacted portions
                                        14 of Peter Alexander            proposed redacted         contain highly confidential
                                   4                                     portions submitted by     information relating to the
                                   5                                     Google, the               design and operation of
                                                                         designating party (ECF    Google’s ad display architecture
                                   6                                     303-10).                  and infrastructure. Mehta Decl.
                                                                                                   ¶ 16, ECF 303. Disclosure of
                                   7                                                               such information would provide
                                                                                                   an unfair business advantage to
                                   8                                                               competitors. Id. ¶¶ 4, 16.
                                   9
                                                                          DENIED as to             The remainder is denied because
                                  10                                      remainder.               Google, the designating party,
                                                                                                   does not represent that the
                                  11                                                               remaining portions should be
                                                                                                   sealed. Mehta Decl. ¶ 16.
                                  12
Northern District of California
 United States District Court




                                       296- Excerpts from Expert Report   GRANTED as to            The proposed redacted portions
                                  13    15 of Peter Alexander             proposed redacted        contain highly confidential
                                                                          portions submitted by    information relating to the
                                  14                                      Google, the              design and operation of
                                  15                                      designating party (ECF   Google’s ad display architecture
                                                                          303-11).                 and infrastructure. Mehta Decl.
                                  16                                                               ¶ 17, ECF 303. Disclosure of
                                                                                                   such information would provide
                                  17                                                               an unfair business advantage to
                                                                                                   competitors. Id. ¶¶ 4, 17.
                                  18
                                  19                                      DENIED as to             The remainder is denied because
                                                                          remainder.               Google, the designating party,
                                  20                                                               does not represent that the
                                                                                                   remaining portions should be
                                  21                                                               sealed. Mehta Decl. ¶ 17.
                                  22   296- Document produced by          DENIED.                  Google, the designating party,
                                        16 Google bearing Bates                                    states that it does not seek to
                                  23        numbers                                                seal this document. Mehta Decl.
                                            GOOG_WAH_00109209-                                     ¶ 18.
                                  24
                                            GOOG_WAH_00109211
                                  25   296- Document produced by          GRANTED.                 The proposed redacted portions
                                        17 Google bearing Bates                                    contain highly confidential
                                  26
                                            numbers                                                information relating to the
                                  27        GOOG_WAH_00188557-                                     design and operation of
                                            GOOG_WAH_00188568                                      Google’s ad display architecture
                                  28                                                               and infrastructure. Mehta Decl.
                                                                                 7
                                   1   ECF    Document to be Sealed:         Result             Reasoning
                                       No.
                                   2                                                  ¶ 19, ECF 303. Disclosure of
                                   3                                                  such information would provide
                                                                                      an unfair business advantage to
                                   4                                                  competitors. Id. ¶¶ 4, 19.

                                   5   296- Document produced by  GRANTED.            The proposed redacted portions
                                        18 Google bearing Bates                       contain highly confidential
                                   6        numbers                                   information relating to the
                                            GOOG_WAH_SC_10000720,                     design and operation of
                                   7        GOOG_WAH_SC_10000783,                     Google’s ad display architecture
                                            GOOG_WAH_SC_10000789,                     and infrastructure. Mehta Decl.
                                   8        and                                       ¶ 20, ECF 303. Disclosure of
                                   9        GOOG_WAH_SC_10000799                      such information would provide
                                                                                      an unfair business advantage to
                                  10                                                  competitors. Id. ¶¶ 4, 20.

                                  11   296- Excerpts from the Deposition GRANTED.     The proposed redacted portions
                                        19 of Phillip Lindsay                         contain highly confidential
                                  12                                                  information relating to the
Northern District of California
 United States District Court




                                                                                      design and operation of
                                  13                                                  Google’s ad display architecture
                                                                                      and infrastructure. Mehta Decl.
                                  14                                                  ¶ 21, ECF 303. Disclosure of
                                  15                                                  such information would provide
                                                                                      an unfair business advantage to
                                  16                                                  competitors. Id. ¶¶ 4, 21.

                                  17   296- Document produced by       DENIED.        Google, the designating party,
                                        20 Google bearing Bates                       states that it does not seek to
                                  18        numbers                                   seal this document. Mehta Decl.
                                            GOOG_WAH_00050818-                        ¶ 22.
                                  19        GOOG_WAH_00050826
                                  20   296- Document produced by       DENIED.        Google, the designating party,
                                        21 Google bearing Bates                       states that it does not seek to
                                  21        numbers                                   seal this document. Mehta Decl.
                                            GOOG_WAH_00052835-                        ¶ 23.
                                  22        GOOG_WAH_00052842
                                  23   296- Document produced by       DENIED.        Google, the designating party,
                                        22 Google bearing Bates                       states that it does not seek to
                                  24        numbers                                   seal this document. Mehta Decl.
                                  25        GOOG_WAH_00049250-                        ¶ 24.
                                            GOOG_WAH_00049257
                                  26   296- Document produced by       DENIED.        Google, the designating party,
                                  27    23 Google bearing Bates                       states that it does not seek to
                                            numbers                                   seal this document. Mehta Decl.
                                  28                                                  ¶ 25.
                                                                             8
                                   1   ECF     Document to be Sealed:            Result                     Reasoning
                                       No.
                                   2         GOOG_WAH_00049021-
                                   3         GOOG_WAH_00049066
                                       296- Document produced by         DENIED.                  Google, the designating party,
                                   4    24 Google bearing Bates                                   states that it does not seek to
                                   5        numbers                                               seal this document. Mehta Decl.
                                            GOOG_WAH_00056617-                                    ¶ 26.
                                   6        GOOG_WAH_00056662

                                   7   296- Document produced by         DENIED.                  Google, the designating party,
                                        25 Google bearing Bates                                   states that it does not seek to
                                   8        numbers                                               seal this document. Mehta Decl.
                                            GOOG_WAH_00050368 –                                   ¶ 27.
                                   9        GOOG_WAH_00050378
                                  10   296- Document produced by         DENIED.                  Google, the designating party,
                                        26 Google bearing Bates                                   states that it does not seek to
                                  11        numbers                                               seal this document. Mehta Decl.
                                            GOOG_WAH_00049258-                                    ¶ 28.
                                  12        GOOG_WAH_00049265
Northern District of California
 United States District Court




                                  13   296- Document produced by         DENIED.                  Google, the designating party,
                                        27 Google bearing Bates                                   states that it does not seek to
                                  14        numbers                                               seal this document. Mehta Decl.
                                  15        GOOG_WAH_00055251-                                    ¶ 29.
                                            GOOG_WAH_00055260
                                  16   296- Document produced by         DENIED.                  Google, the designating party,
                                        28 Google bearing Bates                                   states that it does not seek to
                                  17
                                            numbers                                               seal this document. Mehta Decl.
                                  18        GOOG_WAH_00050193-                                    ¶ 30.
                                            GOOG_WAH_00050207
                                  19
                                       296- Document produced by         DENIED.                  Google, the designating party,
                                  20    29 Google bearing Bates                                   states that it does not seek to
                                            numbers                                               seal this document. Mehta Decl.
                                  21        GOOG_WAH_00048837-                                    ¶ 31.
                                            GOOG_WAH_00048854
                                  22
                                       296- Excerpts from the Deposition GRANTED as to            The proposed redacted portions
                                  23    30 Allen Merriman                proposed redacted        contain highly confidential
                                                                         portions submitted by    information relating to Google’s
                                  24                                     Google, the              source code. Mehta Decl. ¶ 32,
                                                                         designating party (ECF   ECF 303. Disclosure of such
                                  25
                                                                         303-12).                 information would provide an
                                  26                                                              unfair business advantage to
                                                                                                  competitors. Id. ¶¶ 4, 32.
                                  27                                     DENIED as to
                                                                         remainder.               The remainder is denied because
                                  28
                                                                                 9
                                   1   ECF     Document to be Sealed:            Result                     Reasoning
                                       No.
                                   2                                                              Google, the designating party,
                                   3                                                              does not represent that the
                                                                                                  remaining portions should be
                                   4                                                              sealed. Mehta Decl. ¶ 32.

                                   5   296- Excerpts from the Deposition DENIED.                  Google, the designating party,
                                        31 of Mehdi Daoudi                                        states that it does not seek to
                                   6                                                              seal this document. Mehta Decl.
                                                                                                  ¶ 33.
                                   7
                                       296- Document entitled            DENIED.                  Google, the designating party,
                                   8    32 “DoubleClick, Inc.,                                    states that it does not seek to
                                            Confidential Business                                 seal this document. Mehta Decl.
                                   9        Plan”                                                 ¶ 34.
                                  10   296- Excerpts from Exhibit E from GRANTED as to            The proposed redacted portions
                                        33 the Expert Report of          proposed redacted        contain highly confidential
                                  11        Peter Alexander              portions submitted by    information relating to Google’s
                                                                         Google, the              source code. Mehta Decl. ¶ 35,
                                  12                                     designating party (ECF   ECF 303. Disclosure of such
Northern District of California
 United States District Court




                                  13                                     303-13).                 information would provide an
                                                                                                  unfair business advantage to
                                  14                                                              competitors. Id. ¶¶ 4, 35.

                                  15                                     DENIED as to             The remainder is denied because
                                                                         remainder.               Google, the designating party,
                                  16                                                              does not represent that the
                                  17                                                              remaining portions should be
                                                                                                  sealed. Mehta Decl. ¶ 35.
                                  18   296- Document produced by         DENIED.                  Google, the designating party,
                                  19    34 Google bearing Bates                                   states that it does not seek to
                                            numbers                                               seal this document. Mehta Decl.
                                  20        GOOG_WAH_00070764-                                    ¶ 36.
                                            GOOG_WAH_00070844
                                  21
                                       296- Document produced by         DENIED.                  Google, the designating party,
                                  22    35 Google bearing Bates                                   states that it does not seek to
                                            numbers                                               seal this document. Mehta Decl.
                                  23        GOOG_WAH_00138665-                                    ¶ 37.
                                            GOOG_WAH_00138666
                                  24
                                       296- Excerpts from the Deposition DENIED.                  Google, the designating party,
                                  25    36 of Tom Shields                                         states that it does not seek to
                                                                                                  seal this document. Mehta Decl.
                                  26                                                              ¶ 38.
                                  27

                                  28
                                                                                10
                                   1   ECF      Document to be Sealed:                Result                      Reasoning
                                       No.
                                   2   296- Exhibit E to Rebuttal Expert      DENIED.                  Google, the designating party,
                                   3    37 Report of Michael J.                                        states that it does not seek to
                                            Freedman                                                   seal this document. Mehta Decl.
                                   4                                                                   ¶ 39.

                                   5   296- Excerpts from the Expert          DENIED.                  Google, the designating party,
                                        38 Report of Laura B. Stamm                                    states that it does not seek to
                                   6                                                                   seal this document. Mehta Decl.
                                                                                                       ¶ 40.
                                   7
                                       296- Document produced by       DENIED.                         Google, the designating party,
                                   8    39 Google bearing Bates number                                 states that it does not seek to
                                            GOOG_WAH_00075824                                          seal this document. Mehta Decl.
                                   9                                                                   ¶ 41.
                                  10

                                  11       B. ECF 304 (Plaintiff’s Motion as to Plaintiff’s Opposition and Exhibits)
                                  12   ECF Document to be Sealed:             Result                     Reasoning
Northern District of California




                                       No.
 United States District Court




                                  13
                                       304-4   Plaintiff’s Opposition and   GRANTED as to             The proposed redacted portions
                                  14           Cross-Motion to              proposed redacted         contain highly confidential
                                               Defendant Google LLC’s       portions submitted by     information relating to Google’s
                                  15           Motion for Summary           Google, the designating   ad display architecture and
                                               Judgment                     party (ECF 310-1).        infrastructure. Mehta Decl. ¶ 6,
                                  16                                                                  ECF 310. Disclosure of such
                                  17                                                                  information would provide an
                                                                                                      unfair business advantage to
                                  18                                                                  competitors. Id. ¶¶ 4, 6.

                                  19                                        DENIED as to              The remainder is denied because
                                                                            remainder.                Google, the designating party,
                                  20                                                                  does not represent that the
                                  21                                                                  remaining portions should be
                                                                                                      sealed. Mehta Decl. ¶ 6.
                                  22   304-5   Excerpts from the            GRANTED as to             The proposed redacted portions
                                  23           Deposition Transcript of     proposed redacted         contain highly confidential
                                               Aparna Pappu                 portions submitted by     information relating to Google’s
                                  24                                        Google, the designating   ad display architecture and
                                                                            party (ECF 310-2).        infrastructure. Mehta Decl. ¶ 7,
                                  25                                                                  ECF 310. Disclosure of such
                                                                                                      information would provide an
                                  26                                                                  unfair business advantage to
                                  27                                                                  competitors. Id. ¶¶ 4, 7.
                                                                            DENIED as to
                                  28                                        remainder.                The remainder is denied because
                                                                                     11
                                   1   ECF     Document to be Sealed:             Result                        Reasoning
                                       No.
                                   2                                                                Google, the designating party,
                                   3                                                                does not represent that the
                                                                                                    remaining portions should be
                                   4                                                                sealed. Mehta Decl. ¶ 7.

                                   5   304-6   Google Patent License,   GRANTED.                    The proposed redacted portions
                                               Sale and Assignment                                  contain highly confidential
                                   6           Agreement bearing                                    financial information relating to a
                                               production Bates numbers                             third-party license agreement.
                                   7           GOOG_WAH_00134638-                                   Mehta Decl. ¶ 8, ECF 310.
                                               GOOG_WAH_00134673                                    Disclosure of such information
                                   8                                                                would provide an unfair business
                                   9                                                                advantage to competitors. Id. ¶¶ 4,
                                                                                                    8.
                                  10   304-7   Excerpts from the          DENIED.                   Google, the designating party,
                                  11           Deposition Transcript of                             states that it does not seek to seal
                                               Tom Shields                                          this document. Mehta Decl. ¶ 9.
                                  12   304-8   Excerpts from Appendix     GRANTED as to             The proposed redacted portions
Northern District of California
 United States District Court




                                  13           F to the Report of         proposed redacted         contain highly confidential
                                               Plaintiff’s Expert         portions submitted by     information relating to Google’s
                                  14           Dr. Kevin C. Almeroth      Google, the designating   ad display architecture and
                                                                          party (ECF 310-3).        infrastructure. Mehta Decl. ¶ 10,
                                  15                                                                ECF 310. Disclosure of such
                                                                                                    information would provide an
                                  16                                                                unfair business advantage to
                                  17                                                                competitors. Id. ¶¶ 4, 10.

                                  18                                      DENIED as to              The remainder is denied because
                                                                          remainder.                Google, the designating party,
                                  19                                                                does not represent that the
                                                                                                    remaining portions should be
                                  20                                                                sealed. Mehta Decl. ¶ 10.
                                  21   304-9   Excerpts from a document GRANTED.                    The proposed redacted portions
                                               entitled: “Company                                   contain highly confidential
                                  22           Disclosure Schedule”                                 financial information relating to a
                                  23           dated April 13, 2007 and                             third-party merger agreement.
                                               produced by Google                                   Mehta Decl. ¶ 11, ECF 310.
                                  24           bearing production Bates                             Disclosure of such information
                                               numbers                                              would provide an unfair business
                                  25           GOOG_WAH_00099914,                                   advantage to competitors. Id. ¶¶ 4,
                                               00099934-38, 00099946-                               11.
                                  26
                                               75, 00100015, and
                                  27           00100025-26

                                  28
                                                                                    12
                                   1   ECF     Document to be Sealed:            Result                        Reasoning
                                       No.
                                   2   304-10 Excerpts from a document GRANTED.                    The proposed redacted portions
                                   3          entitled: “Agreement and                             contain highly confidential
                                              Plan of Merger By and                                financial information relating to a
                                   4          Among Google Inc.,                                   third-party merger agreement.
                                              Whopper Acquisition                                  Mehta Decl. ¶ 11, ECF 310.
                                   5          Corp. and Click Holdings                             Disclosure of such information
                                              Corp. dated April 13,                                would provide an unfair business
                                   6          2007 and produced by                                 advantage to competitors. Id. ¶¶ 4,
                                   7          Google bearing                                       11.
                                              production Bates numbers
                                   8          GOOG_WAH_00069938,
                                              00069944, 00069946,
                                   9          00069955, 00069961-62,
                                              00069965-68, 00069999-
                                  10
                                              00070000
                                  11   304-11 Excerpts from the          GRANTED as to             The proposed redacted portions
                                              Deposition Transcript of   proposed redacted         contain highly confidential
                                  12                                                               information relating to Google’s
Northern District of California




                                              Kevin C. Almeroth          portions submitted by
 United States District Court




                                  13                                     Google, the designating   source code. Mehta Decl. ¶ 12,
                                                                         party (ECF 310-4).        ECF 310. Disclosure of such
                                  14                                                               information would provide an
                                                                                                   unfair business advantage to
                                  15                                                               competitors. Id. ¶¶ 4, 12.
                                  16
                                                                         DENIED as to              The remainder is denied because
                                  17                                     remainder.                Google, the designating party,
                                                                                                   does not represent that the
                                  18                                                               remaining portions should be
                                                                                                   sealed. Mehta Decl. ¶ 12.
                                  19
                                       304-12 Excerpts from the Expert DENIED.                     Google, the designating party,
                                  20          Report of Peter Alexander                            states that it does not seek to seal
                                                                                                   this document. Mehta Decl. ¶ 13.
                                  21
                                       304-13 Excerpts from the          DENIED.                   Google, the designating party,
                                  22          Rebuttal Report of                                   states that it does not seek to seal
                                              Plaintiff’s Expert,                                  this document. Mehta Decl. ¶ 14.
                                  23          Dr. Kevin C. Almeroth
                                  24   304-14 Excerpts from the          DENIED.                   Google, the designating party,
                                              Deposition Transcript of                             states that it does not seek to seal
                                  25          Peter Alexander                                      this document. Mehta Decl. ¶ 15.
                                  26   304-15 Excerpts from the Report GRANTED as to               The proposed redacted portions
                                              of Plaintiff’s Expert,   proposed redacted           contain highly confidential
                                  27          Dr. Kevin C. Almeroth    portions submitted by       information relating to Google’s
                                                                                                   ad display architecture and
                                  28
                                                                                   13
                                   1   ECF     Document to be Sealed:            Result                       Reasoning
                                       No.
                                   2                                     Google, the designating infrastructure. Mehta Decl. ¶ 16,
                                   3                                     party (ECF 310-5).      ECF 310. Disclosure of such
                                                                                                 information would provide an
                                   4                                                             unfair business advantage to
                                                                                                 competitors. Id. ¶¶ 4, 16.
                                   5
                                                                         DENIED as to             The remainder is denied because
                                   6                                     remainder.               Google, the designating party,
                                   7                                                              does not represent that the
                                                                                                  remaining portions should be
                                   8                                                              sealed. Mehta Decl. ¶ 16.

                                   9   304-16 Excerpts from the          DENIED.                  Google, the designating party,
                                              Deposition Transcript of                            states that it does not seek to seal
                                  10          Dwight Merriman                                     this document. Mehta Decl. ¶ 17.

                                  11   304-17 Excerpts from the         GRANTED as to             The proposed redacted portions
                                              Rebuttal Expert Report of proposed redacted         contain highly confidential
                                  12          Michael J. Freedman       portions submitted by     information relating to Google’s
Northern District of California
 United States District Court




                                                                        Google, the designating   ad display architecture and
                                  13                                    party (ECF 310-6).        infrastructure. Mehta Decl. ¶ 18,
                                                                                                  ECF 310. Disclosure of such
                                  14                                                              information would provide an
                                  15                                                              unfair business advantage to
                                                                                                  competitors. Id. ¶¶ 4, 18.
                                  16
                                                                         DENIED as to             The remainder is denied because
                                  17                                     remainder.               Google, the designating party,
                                                                                                  does not represent that the
                                  18
                                                                                                  remaining portions should be
                                  19                                                              sealed. Mehta Decl. ¶ 18.
                                       304-18 Excerpts from the Expert   DENIED.                  Google, the designating party,
                                  20          Report of Laura B.                                  states that it does not seek to seal
                                  21          Stamm                                               this document. Mehta Decl. ¶ 19.
                                       304-19 Excerpts from a document DENIED.                    Google, the designating party,
                                  22          entitled: How did                                   states that it does not seek to seal
                                  23          DoubleClick get here?                               this document. Mehta Decl. ¶ 20.
                                              Produced by Google
                                  24          bearing production Bates
                                              numbers
                                  25          GOOG_WAH_00227661,
                                              GOOG_WAH_00227680
                                  26
                                       304-20 Excerpts from the          GRANTED as to            The proposed redacted portions
                                  27          Deposition Transcript of   proposed redacted        contain highly confidential
                                              Michael Kleber             portions submitted by    information relating to Google’s
                                  28
                                                                                   14
                                   1   ECF     Document to be Sealed:             Result                      Reasoning
                                       No.
                                   2                                      Google, the designating ad display architecture and
                                   3                                      party (ECF 310-7).      infrastructure. Mehta Decl. ¶ 21,
                                                                                                  ECF 310. Disclosure of such
                                   4                                                              information would provide an
                                                                                                  unfair business advantage to
                                   5                                                              competitors. Id. ¶¶ 4, 21.
                                   6                                      DENIED as to             The remainder is denied because
                                   7                                      remainder.               Google, the designating party,
                                                                                                   does not represent that the
                                   8                                                               remaining portions should be
                                                                                                   sealed. Mehta Decl. ¶ 21.
                                   9

                                  10
                                           C. ECF 307 (Defendants’ Motion as to Defendants’ Opposition and Exhibits)
                                  11
                                       ECF Document to be Sealed:         Result                     Reasoning
                                  12   No.
Northern District of California
 United States District Court




                                  13   307-4   Google LLC’s              GRANTED as to the        The proposed redacted portions
                                               Opposition to Plaintiff’s highlighted portions.    contain highly confidential
                                  14           Motion for Summary                                 information relating to the design
                                               Judgment and Motion to                             and operation of Google’s ad
                                  15           Strike                                             display architecture and
                                                                                                  infrastructure. Dowd Decl. ¶ 6,
                                  16
                                                                                                  ECF 307-1. Disclosure of such
                                  17                                                              information would provide an
                                                                                                  unfair business advantage to
                                  18                                                              competitors. Id. ¶¶ 4, 6.

                                  19   307-6   Exhibit 3 to the          GRANTED as to the        The proposed redacted portions
                                               Declaration of Matthias highlighted portions.      contain highly confidential
                                  20           A. Kamber in support of                            information relating to the design
                                               Defendant Google LLC’s                             and operation of Google’s ad
                                  21           Opposition to Plaintiff’s                          display architecture and
                                               Motion for Summary                                 infrastructure. Dowd Decl. ¶ 7,
                                  22
                                               Judgment and Motion to                             ECF 307-1. Disclosure of such
                                  23           Strike                                             information would provide an
                                                                                                  unfair business advantage to
                                  24                                                              competitors. Id. ¶¶ 4, 7.

                                  25   307-8   Exhibit 4 to the          GRANTED as to the        The proposed redacted portions
                                               Declaration of Matthias highlighted portions.      contain highly confidential
                                  26           A. Kamber in support of                            information relating to the design
                                               Defendant Google LLC’s                             and operation of Google’s ad
                                  27           Opposition to Plaintiff’s                          display architecture and
                                               Motion for Summary                                 infrastructure. Dowd Decl. ¶ 8,
                                  28
                                                                                    15
                                   1   ECF     Document to be Sealed:           Result                    Reasoning
                                       No.
                                   2           Judgment and Motion to                         ECF 307-1. Disclosure of such
                                   3           Strike                                         information would provide an
                                                                                              unfair business advantage to
                                   4                                                          competitors. Id. ¶¶ 4, 8.

                                   5   307-10 Exhibit 5 to the          GRANTED as to the     The proposed redacted portions
                                              Declaration of Matthias highlighted portions.   contain highly confidential
                                   6          A. Kamber in support of                         information relating to the design
                                              Defendant Google LLC’s                          and operation of Google’s ad
                                   7          Opposition to Plaintiff’s                       display architecture and
                                              Motion for Summary                              infrastructure. Dowd Decl. ¶ 9,
                                   8          Judgment and Motion to                          ECF 307-1. Disclosure of such
                                   9          Strike                                          information would provide an
                                                                                              unfair business advantage to
                                  10                                                          competitors. Id. ¶¶ 4, 9.

                                  11   307-11 Exhibit 6 to the          GRANTED as to the     The proposed redaction contains
                                              Declaration of Matthias entire document.        highly confidential information
                                  12          A. Kamber in support of                         relating to the design and
Northern District of California




                                              Defendant Google LLC’s                          operation of Google’s ad display
 United States District Court




                                  13          Opposition to Plaintiff’s                       architecture and infrastructure.
                                              Motion for Summary                              Dowd Decl. ¶ 10, ECF 307-1.
                                  14          Judgment and Motion to                          Disclosure of such information
                                  15          Strike                                          would provide an unfair business
                                                                                              advantage to competitors. Id. ¶¶ 4,
                                  16                                                          10.

                                  17   307-13 Exhibit 7 to the          GRANTED as to the     The proposed redacted portions
                                              Declaration of Matthias highlighted portions.   contain highly confidential
                                  18          A. Kamber in support of                         information relating to the design
                                              Defendant Google LLC’s                          and operation of Google’s ad
                                  19          Opposition to Plaintiff’s                       display architecture and
                                              Motion for Summary                              infrastructure. Dowd Decl. ¶ 11,
                                  20          Judgment and Motion to                          ECF 307-1. Disclosure of such
                                  21          Strike                                          information would provide an
                                                                                              unfair business advantage to
                                  22                                                          competitors. Id. ¶¶ 4, 11.

                                  23   307-14 Exhibit 8 to the          GRANTED as to the     The proposed redaction contains
                                              Declaration of Matthias entire document.        highly confidential information
                                  24          A. Kamber in support of                         relating to the design and
                                              Defendant Google LLC’s                          operation of Google’s ad display
                                  25          Opposition to Plaintiff’s                       architecture and infrastructure.
                                              Motion for Summary                              Dowd Decl. ¶ 12, ECF 307-1.
                                  26
                                              Judgment and Motion to                          Disclosure of such information
                                  27          Strike                                          would provide an unfair business
                                                                                              advantage to competitors. Id. ¶¶ 4,
                                  28                                                          12.
                                                                                 16
                                   1   ECF     Document to be Sealed:           Result                        Reasoning
                                       No.
                                   2   307-16 Exhibit 20 to the         GRANTED as to the         The proposed redacted portions
                                   3          Declaration of Matthias highlighted portions.       contain highly confidential
                                              A. Kamber in support of                             information relating to the design
                                   4          Defendant Google LLC’s                              and operation of Google’s ad
                                              Opposition to Plaintiff’s                           display architecture and
                                   5          Motion for Summary                                  infrastructure. Dowd Decl. ¶ 13,
                                              Judgment and Motion to                              ECF 307-1. Disclosure of such
                                   6          Strike                                              information would provide an
                                   7                                                              unfair business advantage to
                                                                                                  competitors. Id. ¶¶ 4, 13.
                                   8

                                   9
                                           D. ECF 320 (Plaintiff’s Motion as to Plaintiff’s Reply and Exhibits)
                                  10   ECF Document to be Sealed:            Result                     Reasoning
                                  11   No.
                                       320-4   Plaintiff’s Reply in     GRANTED as to             The proposed redacted portions
                                  12
Northern District of California




                                               Support of Motion for    proposed redacted         contain highly confidential
 United States District Court




                                  13           Summary Judgment and     portions submitted by     information relating to Google’s
                                               to Strike                Google, the designating   source code. Mehta Decl. ¶ 1, ECF
                                  14                                    party (ECF 324-1).        324. Disclosure of such
                                                                                                  information would provide an
                                  15                                                              unfair business advantage to
                                                                                                  competitors. Id. ¶ 1.
                                  16

                                  17                                    DENIED as to              The remainder is denied because
                                                                        remainder.                Google, the designating party,
                                  18                                                              does not represent that the
                                                                                                  remaining portions should be
                                  19                                                              sealed. Mehta Decl. ¶ 1.
                                  20   320-5   Excerpts from the        GRANTED as to             The proposed redacted portions
                                               Deposition of Peter      proposed redacted         contain highly confidential
                                  21           Alexander                portions submitted by     information relating to Google’s
                                                                        Google, the designating   source code. Mehta Decl. ¶ 2, ECF
                                  22
                                                                        party (ECF 324-2).        324. Disclosure of such
                                  23                                                              information would provide an
                                                                                                  unfair business advantage to
                                  24                                                              competitors. Id. ¶ 2.

                                  25                                    DENIED as to              The remainder is denied because
                                                                        remainder.                Google, the designating party,
                                  26
                                                                                                  does not represent that the
                                  27                                                              remaining portions should be
                                                                                                  sealed. Mehta Decl. ¶ 2.
                                  28
                                                                                  17
                                   1   ECF     Document to be Sealed:           Result                        Reasoning
                                       No.
                                   2   320-6   Excerpts from the        DENIED.                   Google, the designating party,
                                   3           Deposition of Mark                                 states that it does not seek to seal
                                               Scheele                                            this document. Mehta Decl. ¶ 3.
                                   4   320-7   Excerpts from the        DENIED.                   Google, the designating party,
                                   5           Deposition of Phillip                              states that it does not seek to seal
                                               Lindsay                                            this document. Mehta Decl. ¶ 4.
                                   6   320-8   A table regarding        GRANTED.                  The proposed redacted portions
                                   7           DoubleClick Source                                 contain highly confidential
                                               Code                                               information relating to Google’s
                                   8                                                              source code. Mehta Decl. ¶ 5,
                                                                                                  ECF 324. Disclosure of such
                                   9                                                              information would provide an
                                                                                                  unfair business advantage to
                                  10                                                              competitors. Id. ¶ 5.
                                  11   320-9   Excerpts from the        GRANTED as to             The proposed redacted portions
                                               Deposition of Dwight     proposed redacted         contain highly confidential
                                  12           Merriman                 portions submitted by     information relating to Google’s
Northern District of California
 United States District Court




                                  13                                    Google, the designating   ad display architecture and
                                                                        party (ECF 324-3).        infrastructure. Mehta Decl. ¶ 6,
                                  14                                                              ECF 324. Disclosure of such
                                                                                                  information would provide an
                                  15                                                              unfair business advantage to
                                                                                                  competitors. Id. ¶ 6.
                                  16

                                  17                                    DENIED as to              The remainder is denied because
                                                                        remainder.                Google, the designating party,
                                  18                                                              does not represent that the
                                                                                                  remaining portions should be
                                  19                                                              sealed. Mehta Decl. ¶ 6.
                                  20   320-10 Excerpts from Google’s GRANTED.                     The proposed redacted portions
                                              Source Code Production                              contain highly confidential
                                  21                                                              information relating to Google’s
                                                                                                  source code. Mehta Decl. ¶ 7,
                                  22                                                              ECF 324. Disclosure of such
                                  23                                                              information would provide an
                                                                                                  unfair business advantage to
                                  24                                                              competitors. Id. ¶ 7.

                                  25   320-11 Excerpts from the         DENIED.                   Google, the designating party,
                                              Rebuttal Expert Report                              states that it does not seek to seal
                                  26          of Michael J. Freedman                              this document. Mehta Decl. ¶ 8.

                                  27   320-12 Excerpts from Plaintiff’s GRANTED as to             The proposed redacted portions
                                              First Amended             proposed redacted         contain highly confidential
                                  28          Infringement Claim        portions submitted by     information relating to Google’s
                                                                                  18
                                   1   ECF     Document to be Sealed:             Result                       Reasoning
                                       No.
                                   2           Charts for U.S. Patent    Google, the designating ad display architecture and
                                   3           6,286,045                 party (ECF 324-4).      infrastructure. Mehta Decl. ¶ 9,
                                                                                                 ECF 324. Disclosure of such
                                   4                                                             information would provide an
                                                                                                 unfair business advantage to
                                   5                                                             competitors. Id. ¶ 9.
                                   6                                     DENIED as to              The remainder is denied because
                                   7                                     remainder.                Google, the designating party,
                                                                                                   does not represent that the
                                   8                                                               remaining portions should be
                                                                                                   sealed. Mehta Decl. ¶ 9.
                                   9
                                       320-13 Excerpts from the          GRANTED as to             The proposed redacted portions
                                  10          Deposition of Alex         proposed redacted         contain highly confidential
                                              Hioreanu                   portions submitted by     information relating to Google’s
                                  11                                     Google, the designating   ad display architecture and
                                                                         party (ECF 324-5).        infrastructure. Mehta Decl. ¶ 10,
                                  12
Northern District of California




                                                                                                   ECF 324. Disclosure of such
 United States District Court




                                  13                                                               information would provide an
                                                                                                   unfair business advantage to
                                  14                                                               competitors. Id. ¶ 10.

                                  15                                     DENIED as to              The remainder is denied because
                                                                         remainder.                Google, the designating party,
                                  16
                                                                                                   does not represent that the
                                  17                                                               remaining portions should be
                                                                                                   sealed. Mehta Decl. ¶ 10.
                                  18
                                  19
                                           E. ECF 317 (Defendants’ Motion as to Defendants’ Reply and Exhibits)
                                  20
                                       ECF Document to be Sealed:         Result                     Reasoning
                                  21   No.
                                       317-4   Reply Brief in Support of GRANTED as to the         The proposed redacted portions
                                  22
                                               Google LLC’s Motion       highlighted portions.     contain highly confidential
                                  23           for Summary Judgment                                information relating to Google’s
                                                                                                   strategic licensing practices. Dowd
                                  24                                                               Decl. ¶ 6, ECF 317-1. Disclosure
                                                                                                   of such information would provide
                                  25                                                               an unfair business advantage to
                                                                                                   competitors. Id. ¶¶ 4, 6.
                                  26
                                  27

                                  28
                                                                                    19
                                       III.   ORDER
                                   1
                                              For the foregoing reasons, Defendant’s motions at ECF 307 and ECF 317 are GRANTED;
                                   2
                                       and Plaintiff’s motions at ECF 296, ECF 300, ECF 304, and ECF 320 are GRANTED IN PART
                                   3
                                       and DENIED IN PART.
                                   4
                                              For any request that has been denied, if the designating party has not already publicly
                                   5
                                       submitted the properly redacted version of the documents, the submitting party must file the
                                   6
                                       unredacted (or lesser redacted) documents into the public record no earlier than 4 days and no later
                                   7
                                       than 10 days from the filing of this order. See Civ. L.R. 79-5(e)(2).
                                   8

                                   9
                                              IT IS SO ORDERED.
                                  10

                                  11
                                       Dated: October 26, 2018
                                  12
Northern District of California




                                                                                       ______________________________________
 United States District Court




                                  13                                                   BETH LABSON FREEMAN
                                                                                       United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        20
